                               UNITED STATES DISTRICT COURT 
                                  DISTRICT OF MINNESOTA 
       
United States of America, 
 
            Plaintiff/Respondent, 
                                                                        MEMORANDUM OPINION 
                                                                              AND ORDER 
v.                                                                      Crim. No. 10‐275 (02) (MJD) 
 
Robert Garcia, 
 
             Defendant/Petitioner. 
_______________________________________________________________________ 
 
      Nathan H. Nelson, Assistant United States Attorney, Counsel for 
Respondent. 
 
      Petitioner, pro se. 
_______________________________________________________________________ 
 
      This matter is before the Court upon Petitioner’s motion under Rule 60 

(b)(6) of the Federal Rules of Criminal Procedure1. [Doc. No. 257]     

I.       Background 

         On February 18, 2011, Petitioner was found guilty by a jury of Count 1 of 

the Indictment which charged Conspiracy to Distribute and Possess with Intent 




1 Although Petitioner cites to the Rules of Criminal Procedure, Petitioner most likely intended to bring the motion
under the Federal Rules of Civil Procedure, as Fed. R. Crim. P. 60 involves Victim’s Rights.

                                                         1
to Distribute Controlled Substances, Methamphetamine and Oxycodone in 

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846 and Count 3 which charged 

Possession with Intent to Distribute Approximately 320 Grams 

Methamphetamine (Actual) in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 18 

U.S.C. § 2.       

        On December 13, 2011, Petitioner was sentenced to a term of imprisonment 

of 240 months on each count, to be served concurrently, followed by five years of 

supervised release.    On appeal, Petitioner did not challenge his conviction, but 

he did challenge the Court’s application of two sentencing enhancements under 

the sentencing guidelines.    The Eighth Circuit rejected Petitioner’s arguments 

on appeal and affirmed his sentence. United States v. Garcia, 703 F.3d 471 (8th 

Cir. 2013) pet. cert. denied Garcia v. United States, 134 S. Ct. 1048 (2014). 

        In response to the November 2014 amendments to the drug quantity table 

in the sentencing guidelines, which reflected a two‐level reduction in the base 

offense level for each drug within the table, Petitioner filed a motion for a 

sentence reduction.    By Order dated December 13, 2016, the motion was denied 

because Petitioner’s guideline range remained the same even after applying the 



                                           2
lower base offense level.2    On appeal, the Eighth Circuit affirmed the order 

denying his motion for resentencing. (Doc. No. 250 (Order dated January 17, 

2017).)     

         Petitioner then filed an application with the Eighth Circuit for 

authorization to file a second or successive 28 U.S.C. § 2255 motion.    The 

application was denied because Petitioner had not filed a previous motion under 

§ 2255 before this Court. (Doc. No. 254 (Order dated August 14, 2018).)    The 

Eighth Circuit transferred Petitioner’s application to this Court for consideration 

as an initial § 2255 motion. (Id.)    Thereafter, Petitioner filed the instant motion 

under Rule 60(b)(6).                 

II.      Standard of Review 

         Petitioner moves the Court to vacate his sentence and dismiss the 

Indictment pursuant to Rule 60(b)(6).    Because Petitioner is seeking substantive 

relief from his conviction and sentence, the Court will construe the motion as a 

collateral attack brought pursuant to 28 U.S.C. § 2255. See Hill v. Morrison, 349 




2 After applying the amended guidelines, Petitioner’s total offense level was 40, criminal history category III, which
results in the same applicable guideline range of 360 months to life as when he was first sentenced. 


                                                          3
F.3d 1089, 1091 (8th Cir. 2003) (“It is well settled a collateral challenge to a federal 

conviction or sentence must generally be raised in a motion to vacate filed in the 

sentencing court under § 2255 . . .”). 

       Under Section 2255, A[a] prisoner in custody under sentence . . . claiming 

the right to be released upon the ground that the sentence was imposed in 

violation of the Constitution or laws of the United States, or that the court was 

without jurisdiction to impose such sentence . . . or is otherwise subject to 

collateral attack, may move the court which imposed the sentence to vacate, set 

aside or correct the sentence.@    28 U.S.C. ' 2255(a).    Section 2255 is intended to 

provide federal prisoners a remedy for jurisdictional or constitutional errors.   

Sun Bear v. United States, 644 F.3d 700, 704 (8th Cir. 2011).    It is not intended to 

be a substitute for appeal or to relitigate matters decided on appeal.    See Bousley 

v. United States, 523 U.S. 614, 621 (1998); Davis v. United States, 417 U.S. 333, 346‐

47 (1974)).   

       Relief under 28 U.S.C. ' 2255 is reserved for transgressions of constitutional 
       rights and for a narrow range of injuries that could not have been raised on 
       direct appeal and, if uncorrected, would result in a complete miscarriage of 
       justice.    A movant may not raise constitutional issues for the first time on 
       collateral review without establishing both cause for the procedural default 
       and actual prejudice resulting from the error. 


                                           4
       
United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996) (citations omitted). 

        A petitioner is entitled to an evidentiary hearing on his § 2255 petition 

Aunless the motion and the files and records of the case conclusively show that the 

prisoner is entitled to no relief.@    28 U.S.C.A. ' 2255(b).    A[A] petition can be 

dismissed without a hearing if (1) the petitioner=s allegations, accepted as true, 

would not entitle the petitioner to relief, or (2) the allegations cannot be accepted 

as true because they are contradicted by the record, inherently incredible, or 

conclusions rather than statements of fact.@    Engelen v. United States, 68 F.3d 238, 

240 (8th Cir. 1995) (internal citations omitted). 

III.    Timeliness 

        There is a one‐year period during which a motion may be filed under 

Section 2255.    This period begins to run from the latest of: 1) the date on which 

the judgment of conviction becomes final; 2) the date on which the impediment to 

making a motion created by government action in violation of the Constitution or 

the laws of the United States is removed, if the movant was prevented from 

making a motion by such governmental action; 3) the date on which the right 

asserted was initially recognized by the Supreme Court and made retroactively 


                                            5
applicable to cases on collateral review; or 4) the date on which the facts 

supporting the claims or claim presented could have been discovered through the 

exercise of due diligence. 28 U.S.C. § 2255(f).     

        In this case, Petitioner’s conviction became final on January 27, 2014 – the 

date the United States Supreme Court denied his writ of certiorari following the 

decision of the Eighth Circuit Court of Appeals affirming his sentence.   

Accordingly, a timely petition under § 2255 had to be filed on or before January 

27, 2015.       

        Petitioner did not file a petition under § 2255 or any other motion 

challenging his conviction or sentence in the time required.    His request to file a 

successive §2255 petition was filed with the Eighth Circuit on April 13, 2018, and 

the motion currently before the Court was filed on September 4, 2018. 

        In his filings, Petitioner has not alleged that the government prevented him 

from filing his petition earlier, that his motion is based on a constitutional right 

made retroactive on collateral review or that his motion is based on newly 

discovered evidence.    In fact, in his reply brief, Petitioner does not address the 

issue of timeliness despite the fact the government specifically raised the issue in 



                                            6
its opposition brief.   

       The limitations period under § 2255 may be equitably tolled only if 

Petitioner can show “(1) that he has been pursuing his rights diligently, and (2) 

that some extraordinary circumstances stood in his way and prevented timely 

filing.” Martin v. Fayram, 849 F.3d 691, 698 (8th Cir. 2017) (citations omitted).    A 

petitioner’s lack of legal knowledge or legal resources is not sufficient to warrant 

equitable tolling. See Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th Cir. 2000).    In 

addition, a claim of ineffective assistance of counsel generally does not warrant 

equitable tolling. Beery v. Ault, 312 F.3d 948, 951 (8th Cir. 2002).     

       On the record before it, the Court finds no basis upon which to equitably 

toll the limitations period.    Petitioner has asserted a claim of ineffective 

assistance of counsel, claiming that counsel failed to conduct any pretrial 

investigations or to file a motion for a Bill of Particulars or to challenge the 

sufficiency of the Indictment, and failed to raise these issues on appeal.   

Petitioner does not claim, however, that counsel prevented him in any way of 

filing a timely motion under § 2255.     

        



                                            7
        Based on the record, files and proceedings herein, the Court finds that 

Petitioner has not demonstrated that equitable tolling should be applied in this 

case.     

IV.     Claims Related to Sufficiency of the Indictment. 

       In his motion, Petitioner asserts he was denied due process because the 

Indictment failed to put him on notice that he was being charged with aiding and 

abetting, as the charges did not include the precise language from the aiding and 

abetting statute.    Petitioner further claims the Indictment was defective because 

it did not carry the proper mens rea for a conviction under 21 U.S.C. § 841(a)(1) or 

846.    Finally, Petitioner challenges the sufficiency of the Indictment by claiming 

that it failed to charge essential elements of the offense; that he acted knowingly 

and willingly and that it did not allege a drug quantity or give him notice of the 

statutory penalties. 

        A challenge to the sufficiency of the indictment is not cognizable in 

a section 2255 action absent exceptional circumstances.   United States v. 

Shabazz, 657 F.2d 189, 190 (8th Cir. 1981).    Petitioner does not allege exceptional 

circumstances, so his challenge to the sufficiency of the indictment is not 



                                           8
cognizable.    Even if the petition was timely, and the claims challenging the 

indictment were cognizable, the Court further finds the claims are without merit.     

      First, Petitioner argues Count 3 of the Indictment did not put him on notice 

that he was being charged with “aiding and abetting” because the words “aid and 

abets, counsel, commands, induces and procures” which are included in 18 U.S.C. 

§ 2, were not listed in that Count.    An indictment need not use the specific words 

of a statute, however, as long as the language used alleges the offense by fair 

implication.    United States v. Villarreal, 707 F.3d 942, 957 (8th Cir. 2013).     

“An indictment is sufficient if ‘it contains all of the essential elements of the 

offense charged, fairly informs the defendant of the charges against which he 

must defend, and alleges sufficient information to allow a defendant to plead a 

conviction or acquittal as a bar to a subsequent prosecution.’“    United States v. 

Cavins, 543 F.3d 456, 458 (8th Cir. 2008) (quoting United States v. Fleming, 8 F.3d 

1264, 1265 (8th Cir.1993)). 

     Count 3 of the Indictment alleges that “[o]n or about June 24, 2010, in the 

State and District of Minnesota, the defendants . . . . each aiding and abetting the 

other, knowingly and intentionally possessed with intent to distribute 



                                            9
approximately 320 grams of ‘actual’ methamphetamine, in violation of Title 21 

United States Code Section 841(a)(1) and 841(b)(1)(A) and Title 18 United States 

Code Section 2.”    This language clearly put Petitioner on notice that he was 

charged with aiding and abetting the crime of possession with intent to distribute 

methamphetamine. 

    Petitioner next argues that the Indictment failed to allege criminal intent.   

Again, a review of the Indictment shows this argument has no merit.    Count 1 

alleged that Petitioner “knowingly and intentionally conspired” to distribute 

methamphetamine.    Count 3 similarly alleges that Petitioner “knowingly and 

intentionally possessed with intent to distribute methamphetamine.” 

    Petitioner also claims the Indictment did not include a specific drug quantity 

and did not reference the penalty provisions, therefore he was not provided 

notice of the maximum penalty to which he faced.    The Indictment alleges, 

however, in Count 1 that Petitioner conspired to distribute 50 grams or more of 

actual methamphetamine and 500 grams or more of a mixture and substance 

containing a detectable amount of methamphetamine and cited to 21 U.S.C. § 

841(b)(1)(A) – the penalty provision of that statute which provides for a 



                                         10
mandatory minimum sentence of ten years and a statutory maximum life 

sentence.    Count 3 also alleged Petitioner possessed with intent to distribute 320 

grams of actual methamphetamine and cited to § 841(b)(1)(A).       

V.  Ineffective Assistance of Counsel 

       Claims of ineffective assistance of counsel may constitute both cause and 

prejudice to excuse a procedural default. Boysiewick v. Schriro, 179 F.3d 616, 619 

(8th Cir. 1999) (citation omitted).    Such claims must be scrutinized under the two‐

part test of Strickland v. Washington, 466 U.S. 668 (1984).    Under the Strickland 

test, Petitioner must prove that: 1) counsel’s representation was deficient; and 2) 

counsel’s deficient performance prejudiced Petitioner’s case.    Kingsberry v. 

United States, 202 F.3d 1030, 1032 (8th Cir. 2000) reh’g and reh’g en banc denied, 

(March 28, 2000).     

       To satisfy the first prong of the Strickland test, Petitioner must show that 

counsel’s representation fell below an objective standard of reasonableness under 

professional norms. Strickland, 466 U.S. at 688.    The inquiry should be whether 

counsel’s assistance was reasonable considering all of the circumstances 

surrounding the case. Id.    Judicial scrutiny of counsel’s performance should be 



                                          11
highly deferential, and the general presumption is that counsel’s conduct “falls 

within the wide range of reasonable professional assistance.” Id. at 689.     

        To satisfy the second prong under the Strickland test, Petitioner must show 

that but for counsel’s errors, the outcome of the proceedings would have been 

different. Id. at 691.    The analysis may begin with the second prong and if 

Petitioner fails to show actual prejudice; the Court need not consider the 

reasonableness of counsel’s behavior. Id. 

      Here, Petitioner claims his counsel was ineffective for failing to conduct any 

pretrial investigations, and had he done so, the outcome would have been 

different.    He has made no showing of how such an investigation would have 

altered the outcome.    In addition, he claims that counsel did not challenge the 

indictment or raise such arguments on appeal.    But as discussed above, even if 

counsel had raised such arguments as to the sufficiency of the indictment, such 

arguments are without merit and would not have changed the outcome of this 

case.     

      Accordingly, because Petitioner has made no showing of prejudice, his 

claims of ineffective assistance of counsel are without merit. 



                                          12
VI.    Certificate of Appealability 

       With regard to the procedural rulings in this Order, the Court concludes 

that no Ajurists of reason would find it debatable whether the petition states a 

valid claim of the denial of a constitutional right;@ nor would Ajurists of reason . . . 

find it debatable whether the district court was correct in its procedural ruling.@   

Slack v. McDaniel, 529 U.S. 473, 484 (2000).    With regard to the decision on the 

merits, the Court concludes that no Areasonable jurists would find the district 

court=s assessment of the constitutional claims debatable or wrong.@    Id.   

       Accordingly,   

       IT IS HEREBY ORDERED that Petitioner’s Motion to Vacate his Sentence 

and Dismiss the Indictment under Rule 60(b)(6) [Doc. No. 257] is DENIED, and 

the Court will not issue a Certificate of Appealability.     

       LET JUDGMENT BE ENTERED ACCORDINGLY. 

Date:    February 13, 2019 

                                            /s Michael J. Davis________________ 
                                        Michael J. Davis 
                                        United States District Court 
 




                                           13
